In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 14-0942V
                                    Filed: October 21, 2016
                                        UNPUBLISHED

****************************
MATRAECA WEYDERT,                      *
                                       *
                    Petitioner,        *      Joint Stipulation on Damages;
v.                                     *      Influenza (“Flu”) Vaccine;
                                       *      Guillain-Barré Syndrome (“GBS”);
SECRETARY OF HEALTH                    *      Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                    *
                                       *
                    Respondent.        *
                                       *
****************************
Michael G. McLaren, Black McLaren Jones Ryland & Griffee, PC, Memphis, TN, for
      petitioner.
Claudia B. Gangi, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

        On October 6, 2014, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleged that she suffered injuries resulting in Guillain-Barré
Syndrome (“GBS”) after receiving multiple vaccines, including the influenza vaccine, on
October 18, 2013. Petition at 1, ¶¶ 3, 17; see also Stipulation, filed Oct. 20, 2016, at ¶¶
1-2, 4. Petitioner further alleged that she received her vaccinations in the United States,
that she suffered the residual effects of her injuries for more than six months, and that
she has not filed a civil suit or received compensation for her injury, alleged as vaccine
caused. Petition at ¶¶ 3, 17-18; see also Stipulation at ¶ 3-5. “Respondent denies that
the influenza vaccine caused petitioner to suffer from GBS or any other injury or her
current condition.” Stipulation at ¶ 6.


1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Nevertheless, on October 20, 2016, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. (ECF No. 33). The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court
in awarding damages, on the terms set forth therein.

        The parties stipulate that petitioner shall receive the following compensation:

        1. A lump sum payment of $256,659.92, representing compensation in the
           amount of $6,659.92 for first year life expenses and $250,000.00 for pain and
           suffering in the form of a check payable solely to petitioner, Matraeca
           Weydert;

        2. An amount sufficient to purchase the annuity contract described in the
           stipulation (id. at ¶ 10) paid to the life insurance company meeting the
           requirements set forth in the stipulation (id. at ¶9) from which the
           annuity will be purchased. Id. at ¶ 8.

       This amount represents compensation for all items of damages that would be
available under § 15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2